DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimoto et al. US 2019/0265607 A1 (Ishimoto).
Regarding claim 1, Ishimoto teaches an image forming apparatus comprising: 
a conveying unit (22) configured to convey a recording material; 
an image forming unit (11) configured to form an image on the recording material; 
a fixing unit (20) configured to fix the image on the recording material; 
a first driving unit (18) configured to drive the conveying unit; 
a second driving unit (22) configured to drive the fixing unit; 
a transmission unit (312) configured to transmit an ultrasonic wave; 
a reception unit (313) configured to receive the ultrasonic wave (¶0036-¶0038); and 
a control unit (10) configured to control a timing to transmit the ultrasonic wave from the transmission unit, 
wherein, in a case where the control unit makes a determination that a timing at which excitation of the first driving unit is switched or a timing at which excitation of the second driving unit is switched overlaps with a timing to obtain a value of the ultrasonic wave received by the reception unit, the control unit does not cause the transmission unit to transmit an ultrasonic wave (i.e., transmission is stopped until ultrasonic waves are attenuated, ¶0037), and 
wherein, in a case where the control unit makes a determination that the timing at which the excitation of the first driving unit is switched or the timing at which the excitation of the second driving unit is switched does not overlap with the timing to obtain the value of the ultrasonic wave received by the reception unit, the control unit causes the transmission unit to transmit an ultrasonic wave (¶0037).  
Regarding claim 2, Ishimoto teaches the image forming apparatus according to claim 1, wherein the control unit controls a condition for image formation of the image forming unit based on the obtained value of the received ultrasonic wave (i.e., the basis weight).  
Regarding claim 3, Ishimoto teaches the image forming apparatus according to claim 1, wherein the control unit determines a base weight of the recording material or a type of the recording material based on the obtained value of the received ultrasonic wave (¶0033-¶0035).  
Regarding claim 4, Ishimoto teaches the image forming apparatus according to claim 1, wherein a time from switching the excitation of the first driving unit to next switching of the excitation of the first driving unit or a time from switching the excitation of the second driving unit to next switching of the excitation of the second driving unit is longer than a time from transmitting the ultrasonic wave to obtaining the value of the received ultrasonic wave (¶0035-¶0038).  
Regarding claim 5, Ishimoto teaches the image forming apparatus according to claim 1, wherein a time from switching the excitation of the first driving unit to next switching of the excitation of the first driving unit or a time from switching the excitation of the second driving unit to next switching of the excitation of the second driving unit is shorter than a time from transmitting the ultrasonic wave to obtaining the value of the received ultrasonic wave. (FIG. 8)  
Regarding claim 6, Ishimoto teaches the image forming apparatus according to claim 1, wherein the control unit makes a time from switching the excitation of the first driving unit to next switching of the excitation of the first driving unit coincide with a time from switching the excitation of the second driving unit to next switching of the excitation of the second driving unit (FIG. 8).  
Regarding claim 7, Ishimoto teaches the image forming apparatus according to claim 1, wherein the control unit makes the determination at a timing at which switching of the excitation of the first driving unit is completed or a timing at which switching of the excitation of the second driving unit is completed (FIG. 8).  
Regarding claim 8, Ishimoto teaches the image forming apparatus according to claim 7, wherein a time from switching the excitation of the first driving unit to next switching of the excitation of the first driving unit or a time from switching the excitation of the second driving unit to next switching of the excitation of the second driving unit is longer than a time from transmitting the ultrasonic wave to obtaining the value of the received ultrasonic wave (FIG. 8).  
Regarding claim 9, Ishimoto teaches the image forming apparatus according to claim 7, wherein a time from switching the excitation of the first driving unit to next switching of the excitation of the first driving unit or a time from switching the excitation of the second driving unit to next switching of the excitation of the second driving unit is shorter than a time from transmitting the ultrasonic wave to obtaining the value of the received ultrasonic wave (FIG. 8).  
Regarding claim 10, Ishimoto teaches the image forming apparatus according to claim 7, wherein the control unit makes a time from switching the excitation of the first driving unit to next switching of the excitation of the first driving unit coincide with a time from switching the excitation of the second driving unit to next switching of the excitation of the second driving unit (FIG. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852